Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 19, 2016

                                      No. 04-16-00298-CV

                EL CABALLERO RANCH, INC. and Laredo Marine, L.L.C.,
                                 Appellants

                                                v.

                               GRACE RIVER RANCH, L.L.C.,
                                        Appellee

                 From the 218th Judicial District Court, La Salle County, Texas
                              Trial Court No. 13-04-00108-CVL
                               Russel Wilson, Judge Presiding


                                         ORDER
        On June 14, 2016, appellee filed a motion to supplement the clerk’s record, asking this
court to replace illegible, black and white copies of the clerk’s record with legible, color
replacements attached to its motion. On June 16, 2016, appellee filed a first amended motion
regarding the same. In its motions, appellee argued the legible, color replacements attached to its
motion are the same as those provided by the La Salle County clerk. On June 20, 2016, we
ordered appellants to file a written response, specifically addressing whether they object to this
court’s granting appellee’s motion.

       In response, appellants filed a response and unopposed motion to supplement the clerk’s
record. Appellants stated they did not object to appellee’s motion to supplement the clerk’s
record. Appellants also requested this court to replace additional portions of the clerk’s record
with legible, color replacements attached to their motion, arguing those replacements are the
same as those provided by the La Salle County clerk. Appellants certified their motion was
unopposed.

        Accordingly, on June 30, 2016, we ordered the La Salle County clerk to file a
supplemental clerk’s record with original exhibits, more particularly described in that order, on
or before August 1, 2016. On August 18, 2016, the La Salle County clerk filed its supplemental
clerk’s record. We therefore ORDER appellants to file their appellants’ brief in this court on or
before September 19, 2016.
        We order the clerk of this court to serve a copy of this order on all counsel and court
reporter.




                                                   _________________________________
                                                   Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of August, 2016.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court